COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


    PETER MANUEL CANDELARIA,                                §
                                                                               No. 08-20-00008-CR
                                     Appellant,             §
                                                                                  Appeal from the
    v.                                                      §
                                                                                118th District Court
    THE STATE OF TEXAS,                                     §
                                                                            of Howard County, Texas
                                     Appellee.              §
                                                                                    (TC#15,557)
                                                            §

                                                  OPINION

         Appellant, Peter Manuel Candelaria, appeals his conviction of aggravated assault on a

public servant, to-wit: Chris Dominguez. TEX.PENAL CODE ANN. § 22.01(b). 1 In a single issue,

Appellant challenges his conviction, asserting the evidence is legally insufficient. We affirm.

                                               BACKGROUND
                                              Factual Background




1
  Appellant was charged with seven offenses arising out of a single criminal action. At trial, the State filed a motion
to join all seven offenses, which was granted. Appellant challenges his conviction in seven separate appeals—08-20-
00007-CR, 08-20-00008-CR, 08-20-00009-CR, 08-20-00010-CR, 08-20-00011-CR, 08-20-00012-CR, and 08-20-
00013-CR. Carrying forward Appellant’s individual structure, we address each appeal separately. This particular
appeal solely addresses appellate cause number 08-20-00008-CR, which involves the offense of aggravated assault on
a public servant, to-wit; Chris Dominguez. Additionally, this case was transferred from Eastland Court of Appeals
pursuant to the Texas Supreme Court’s docket equalization efforts. See TEX.GOV’T CODE ANN. § 73.001. We follow
the precedent of the Eastland Court of Appeals to the extent they might conflict with our own. See TEX.R.APP.P. 41.3.
       The Big Spring Police Department had actively been attempting to locate and arrest

Appellant for outstanding warrants. On the morning of December 28, 2018, Sergeant Steve Henry

and Investigator Dustin Thomas conducted surveillance at a known residence of Appellant.

Sergeant Henry and Investigator Thomas sat and surveilled from their respective unit vehicles—

unmarked trucks equipped with red and blue lights, sirens, and radio. Based on information the

officers had, they believed Appellant drove a burgundy or red Buick, and knew the license plate

number. After not detecting activity, the officers took their lunch break and left the location. After

lunch, Investigator Thomas returned and notified Sergeant Henry that he detected movement;

Appellant was “getting in and out of the house and to the vehicle.” Sergeant Henry was in

communication with Investigator Thomas while en route to the surveilled address when he

detected the burgundy Buick and positively identified the driver as Appellant. Sergeant Henry then

pulled up behind Appellant, activated the emergency lights of his undercover unit and notified

dispatch of the pursuit. Appellant continued to accelerate, ran at least two stop signs, and at one

point, drove in the wrong direction on a one-way street. The vehicle then stopped, and two

individuals exited the vehicle—Appellant and a female. Appellant ran away and a foot pursuit

ensued.

       Several law enforcement officers responded to the scene upon learning of the pursuit via

radio-dispatch and a search for Appellant followed. Investigator Thomas searched an alleyway and

ultimately found Appellant hiding inside of a dumpster holding a firearm to his head. After

confirming Appellant was armed and alerting the others, the officers all took cover. The situation

morphed into what the officers described as a “standoff” that lasted over two hours. The officers

involved in the standoff include: Chris Dominguez, Steve Henry, Chris Mahurin, Dustin Thomas,


                                                  2
Marc Thomas, and Rory Gammons—who are all alleged, individual victims of Appellant’s

respective convictions for aggravated assault on a public servant. At the time Appellant opened

fire, the approximate locations of the officers were as follows: Investigator Dustin Thomas,

Detective Dominguez, and Investigator Marc Thomas all standing side by side in very close

proximity to one another. Lieutenant Mahurin was located a few feet north of and parallel to the

aforementioned officers. Investigator Gammons was located just behind and west of Detective

Dominguez.

          After Appellant opened fire in the direction of the officers, Sergeant Marcus Thomas

returned fire and shot three rounds, one of which struck Appellant’s hand. Investigator Angelica

Wilkins, a certified law enforcement negotiator, eventually convinced Appellant to surrender and

exit the dumpster. A 9-millimeter pistol was retrieved from Appellant, and three empty shell

casings from that pistol were later found. Appellant was arrested and taken to a hospital where he

received medical treatment for his injury.

          It is uncontested that during the standoff, Appellant refused to obey commands, and

threatened his own life and the officers’ lives; Appellant made clear he was either going to shoot

himself once he was found, or the officers would have to kill him because he was not going back

to prison—a tactic commonly known as “suicide by cop.” The testimony, however, from each

respective officer, varies in regard to the number of shots heard or seen fired from Appellant’s

pistol.

                                    Procedural Background




                                                3
         Appellant was charged with aggravated assault on a public servant, to-wit: Chris

Dominguez. The jury found Appellant guilty and sentenced him to the Institutional Division of the

Texas Department of Criminal Justice for a term of forty years. This appeal followed.

                                                  DISCUSSION

         In a single issue, Appellant seeks reversal of his conviction, asserting the evidence is

legally insufficient. We disagree.

                                  Standard of Review and Applicable Law

         Under the Due Process Clause of the U.S. Constitution, the State is required to prove every

element of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-

19 (1979). In Brooks, the Texas Court of Criminal Appeals held the only standard a reviewing

court should apply when examining the sufficiency of the evidence is the legal sufficiency standard

articulated in Jackson, which requires affording deference to the jury’s credibility and weight

determinations. Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.Crim.App. 2010). 2 The critical

inquiry in a legal sufficiency challenge is whether the evidence in the record could reasonably

support a conviction of guilt beyond a reasonable doubt. Jackson, 443 U.S. at 319; Clayton v.

State, 235 S.W.3d 772, 778 (Tex.Crim.App. 2007).

         When reviewing the legal sufficiency of the evidence, we must view all of the evidence in

the light most favorable to the verdict to determine whether any rational juror could have found

the defendant guilty of the essential elements of the offense beyond a reasonable doubt. Salinas v.




2
  Appellant incorrectly asserts a factual insufficiency claim; the court in Brooks abandoned the factual sufficiency
standard, codifying it to a standard of legal sufficiency. 323 S.W.3d at 915 (Cochran, J., concurring op.)(“To declare
the evidence factually insufficient necessarily turns an appellate judge, viewing only the cold written record, into a
self-appointed thirteenth juror with absolute veto power over the twelve citizens who actually saw the witnesses, heard
the evidence, and reached a rational, reasonable verdict.”).
                                                          4
State, 163 S.W.3d 734, 737 (Tex.Crim.App. 2005). A lack of direct evidence is not dispositive on

the issue of the defendant’s guilt; guilt may be established by circumstantial evidence alone.

Guevara v. State, 152 S.W.3d 45, 49 (Tex.Crim.App. 2004). We measure the evidence by the

elements of the offense as defined by a hypothetically correct jury charge. Thomas v. State, 303

S.W.3d 331, 333 (Tex.App.—El Paso 2009, no pet.)(citing Malik v. State, 953 S.W.2d 234, 240

(Tex.Crim.App. 1997)). A hypothetically correct charge accurately sets out the law, is authorized

by the indictment, does not unnecessarily restrict the State’s theories of liability, and adequately

describes the offense for which the defendant was tried. Malik, 953 S.W.2d at 240.

       We bear in mind that the trier of fact is the sole judge of the weight and credibility of the

evidence, and we must presume the fact finder resolved any conflicting inferences in favor of the

verdict and we defer to that resolution. Dobbs v. State, 434 S.W.3d 166, 170 (Tex.Crim.App. 2014)

(citing Jackson, 443 U.S. at 319). A reviewing court may not reevaluate the weight and credibility

of the evidence or substitute its judgment for that of the fact finder. Isassi v. State, 330 S.W.3d

633, 638 (Tex.Crim.App. 2010). Our only task under this standard is to determine whether, based

on the evidence and reasonable inferences drawn therefrom, a rational juror could have found the

essential elements of the crime beyond a reasonable doubt. Id.

       A person commits assault if the person intentionally or knowingly threatens another with

imminent bodily injury. TEX.PENAL CODE ANN. § 22.01(a)(2). A person commits aggravated

assault on a public servant if assault is committed as defined in Section 22.01, and the person uses

or exhibits a deadly weapon during the commission of the assault against a person whom the actor

knows is a public servant while the public servant is lawfully discharging an official duty.

TEX.PENAL CODE ANN. §§ 22.02(a)(2), 22.02(b)(2)(B).


                                                 5
        As applicable to the offense of aggravated assault on a public servant in this case, a

hypothetically correct jury charge would ask whether Appellant: (1) intentionally or knowingly;

(2) threatened another with imminent bodily injury by use of a deadly weapon; (3) against a person

whom he knew was a public servant while the public servant was lawfully discharging an official

duty. Id.

                                             Analysis

        In the instant case, Detective Chris Dominguez of the Big Spring Police Department

learned of the vehicle pursuit involving Appellant via radio. Detective Dominguez dispatched to

the scene and saw other officers running upon arrival. Having prior knowledge of Appellant’s

location, Detective Dominguez took position at that location and was informed Appellant was

inside of a dumpster. Detective Dominguez testified he heard Appellant threaten he would shoot

at him and his surrounding officers, and Appellant also shouted he wanted the officers to shoot

him. Detective Dominguez testified to hearing a total of three rounds shot by Appellant. When

asked to describe what he saw and heard in the alleyway as he took cover, in close proximity to

the dumpster, Detective Dominguez explained:

        A. Okay. When I was standing there in the alley, there was the Dumpster and I did
        see his arm come up, bend this way (indicating).
                I’m standing over there (indicating), and I heard the two shots and I saw --
        then I saw the handgun. That was my initial focus. I saw the handgun and it was
        pointed in my direction, and at that time I was afraid I was going to get shot or
        killed.

        Q. You were carrying out your responsibilities as a Big Spring police officer at the
        time?

        A. Yes, sir.

        Q. From what you heard from the Dumpster, did it give you an indication as to
        whether or not he knew he was surrounded by officers?

                                                 6
A. He knew. He did state that if he stood up he was going to get shot by us. That’s
what he wanted.

                          .               .              .

Q. Now, what I need to know is this gun is pointed at you; is that right?

A. Yes, sir.

Q. You saw that?

A. Yes, sir.

Q. The black hole of the barrel pointed in your direction?

A. I did, yes, sir.

                          .               .              .

Q. Okay. You’ve already testified that you saw the gun pointed westward towards
you as you’re standing in the middle of the alleyway; is that right?

A. Yes, sir.

Q. And then you stated at some point you heard two shots?

A. Yes, sir.

Q. What is the timing of hearing the two shots and the gun pointed in y’all’s
direction?

A. Oh, almost immediate. As soon as [Appellant’s] arm came up and the gun was
pointed in my direction, I heard two shots.

                              .               .              .

Q. Was the gun level in your direction or was it pointed in another direction at the
time?

A. I saw the barrel of the handgun. It was level.

Q. I don’t know if you’re able to even answer this question: In your mind, was the
shooting toward you?

                                         7
       A. I was in fear that it was.

       Q. So the pointing of the handgun and then the two rounds that are discharged from
       the handgun in the direction of yourself and Officer Thomas and Deputy Thomas
       occur in very close proximity in time?

       A. Yes, sir.
                                  .              .               .

       Q. And based on what you saw and your observations, where was that -- what
       direction was that pistol being discharged?

       A. Towards my direction.

       Appellant himself also testified and admitted to firing his pistol at least three times. The

following exchange between Appellant and the prosecutor occurred:

       Q. Were you attempting to frighten the officers away?

       A. Yes. I wanted them to get away from me.

       Q. So your intent was to threaten them by firing that weapon?

       A. To scare them, yes.

       Appellant argues the testimony is to confusing, conflicting, and unreliable to support his

conviction. The State counters by asserting testimonial conflicts present issues of fact and

credibility for the jury to decide. We agree. The trier of fact is the sole judge of the weight and

credibility of the evidence and we must we defer to that resolution. Dobbs, 434 S.W.3d at 170.

       Based on the evidence, the following testimony and the reasonable inferences drawn

therefrom, we deduce a rational jury could have concluded Appellant: (1) intentionally or

knowingly; (2) threatened Chris Dominguez with imminent bodily injury; (3) knowing he was a

public servant while lawfully discharging an official duty. TEX.PENAL CODE ANN. §§ 22.01, 22.02.



                                                8
The evidence is legally sufficient to support Appellant’s conviction. Appellant’s sole issue is

overruled.

       We note that the trial court’s judgment included in the clerk’s record contains a clerical

error. The judgment is titled, “Judgment of Conviction by Jury” and, on its face, indicates that

Appellant entered a plea of not guilty to the offense of aggravated assault against a public servant.

The degree of offense recites “1ST DEGREE FELONY.” The findings on deadly weapon reflect

“YES, A FIREARM.” The statute for offense states “22.01(b) Penal Code.”

       TEX.PENAL CODE ANN. § 22.01(b)(1), assault, provides the following:

       (b) An offense under Subsection (a)(1) is a Class A misdemeanor, except that the offense
       is a felony of the third degree if the offense is committed against:

       (1) a person the actor knows is a public servant while the public servant is lawfully
       discharging an official duty, or in retaliation or on account of an exercise of official power
       or performance of an official duty as a public servant;

However, TEX.PENAL CODE ANN. § 22.02(b)(2)(B), aggravated assault, is defined as:

       (b) An offense under this section is a felony of the second degree, except that the offense
       is a felony of the first degree if:

                                     .                .               .

       (2) regardless of whether the offense is committed under Subsection (a)(1) or (a)(2), the
       offense is committed:

                                     .                .               .

       (B) against a person the actor knows is a public servant while the public servant is lawfully
       discharging an official duty, or in retaliation or on account of an exercise of official power
       or performance of an official duty as a public servant.

       The judgments in Appellant’s companion cases 08-20-00011-CR, 08-20-00012-CR, and

08-20-00013-CR all reflect the level of offense as “22.02(b)(2)(B).” The record before us makes

it clear Appellant was convicted of aggravated assault of a public servant pursuant to TEX.PENAL

                                                 9
CODE ANN. § 22.02(b)(2)(B).

       We have authority to reform the judgment of the court below to make the record speak the

truth when we have the information necessary to do so. TEX.R.APP.P. 43.2(b); Bigley v. State, 865

S.W.2d 26, 27-28 (Tex.Crim.App. 1993). This Court may reform judgments and correct

typographical errors. French v. State, 830 S.W.2d 607, 609 (Tex.Crim.App. 1992). Further,

Appellate courts can reform whatever the trial court could have corrected by a judgment nunc pro

tunc where the evidence necessary to correct the judgment appears in the record. Robinson v. State,

568 S.W.3d 718 724-25 (Tex.App.—Amarillo 2019, no pet.). We reform the judgment by

replacing “22.01(b)” with “22.02(b)(2)(B)” to reflect conviction under the correct statute.

                                        CONCLUSION

       Having overruled Appellant’s sole issue on appeal, the judgment as reformed, is affirmed.



April 23, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  10